DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

2.         In response to the Office action dated on 06/10/2021 the amendment has been received on 09/10/2021.
           Claims 1, 2, 5, 8-10, 12, 13, 16 and 20 have been amended.
           Claims 7, 14, 18 and 19 have been canceled.
           Claims 20-30 have been newly added.

Response to Arguments

3.        Applicant’s arguments, see pages 9 and 10, filed on 09/10/2021, with respect to claims 1-30 have been fully considered and are persuasive.  The appropriate claims have been amended and/or canceled in order to overcome the rejections and objections provided in the previous Office action. Therefore, all of the previous rejections and/or objections have been withdrawn. 

EXAMINER’S AMENDMENT

4.         An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
5.          The application has been amended as follows: 
In claim 9: in line 1, change the recitation “the drape of claim 9’’ to -- the drape of claim 8--.

Allowable Subject Matter

6.          Claims 1-6, 8-13, 15-17 and 20-30 are allowed.
7.          The following is an examiner’s statement of reasons for allowance:
             With respect to claim 1, the most relevant prior art, Grajek et al. (US PAP 2013/0167845 A1), teach a drape for a covering a C-arm imaging machine (18), the drape comprising (see abstract; Figs. 1-11; paragraphs 0035-0038):  a detector body cover (12) configured to be positioned around a detector (17) of an imaging machine; a C-arm body cover configured to be positioned along at least a portion of a length of a C-arm of the imaging machine, the C-arm body cover defining a tunnel configured to surround the C-arm; an elastic banding extending about a perimeter of a junction between the detector body cover and the C-arm body cover, the elastic banding providing a biasing force configured to draw the junction between the detector body cover and the C-arm body cover closed (see abstract; Figs. 1-11; 
    PNG
    media_image1.png
    813
    541
    media_image1.png
    Greyscale
but fails to explicitly teach or make obvious that the tunnel extends from a first end at the junction to a second end configured to be positioned down the length of the C-arm, and the C-arm body cover comprises a tail sheet extending outwardly from the second end of the tunnel as claimed in combination with all of the remaining limitations of the claim.

            With respect to claim 12, the most relevant prior art, Grajek et al. (US PAP 2013/0167845 A1), teach a draped C-arm imaging machine comprising (see abstract; Figs. 1-11; paragraphs 0035-0038): a C-arm (18) that is divided into a first side carrying a detector (17) and a second side carrying an emitter (20), the first side of the C-arm and the second side of the C-arm being divided by an articulating joint (see Fig. 1); and a drape (12) comprising a detector body cover, a C-arm body cover defining a tunnel, and an elastic banding extending about a perimeter of a junction between the detector body cover and the C-arm body cover (see abstract; Figs. 1-11; paragraphs 0035-0038), wherein the drape covers at least a portion of the C-arm with the detector body cover positioned around the detector, the tunnel extending along at least a portion of a length of the first side of the C-arm from the detector body cover toward the articulating joint, and the elastic banding biasing the junction between the detector body cover and the C-arm body cover closed at a location between the detector and a reminder of the first side of the C-arm (see abstract; Figs. 1-11; paragraphs 0035-0038) but fails to explicitly teach or make obvious that the tunnel extends from a first end at the junction to a second end, the C-arm body cover further comprises a tail sheet extending outwardly from the second end of the tunnel, and the tail sheet is positioned over a portion of the C-arm from the second end of the tunnel, over the articulating joint dividing the C-arm into the first side and the second side, and along a length of the second side of the C-arm toward the emitter as claimed in combination with all of the remaining limitations of the claim.

            With respect to claim 16, the most relevant prior art, Grajek et al. (US PAP 2013/0167845 A1), teach a method of draping a C-arm imaging machine comprising (see abstract; Figs. 1-11; paragraphs 0035-0038): stretching an elastic banding joining a detector body cover to a C-arm body cover to enlarge an opening of the detector body cover thereby providing an enlarged opening to the detector body cover; positioning the detector body cover over a detector of a C-arm via the enlarged opening and allowing the elastic banding to contract around the C-arm; positioning a tunnel of the C-arm body cover around at least a portion of the C-arm extending away from the detector (see abstract; Figs. 1-11; paragraphs 0035-0038) but fails to explicitly teach or make obvious that positioning the tunnel of the C-arm body cover comprises positioning the tunnel of the C-arm body cover from the detector toward but short of an articulating joint dividing the C-arm into a first side carrying the detector and a second side carrying an emitter, positioning a tail sheet extending from the tunnel along a length of the C-arm that includes an articulating joint and at least a portion of the second side of the C-arm toward the emitter as claimed in combination with all of the remaining limitations of the claim.

          With respect to claim 21, the most relevant prior art, Grajek et al. (US PAP 2013/0167845 A1), teach a drape for a covering a C-arm imaging machine (see abstract; Figs. 1-11; paragraphs 0035-0038), the drape comprising: a detector body cover configured to be positioned around a detector of an imaging machine; a C-arm body cover configured to be positioned along at least a portion of a length of a C-arm of the imaging machine (see abstract; Figs. 1-11; paragraphs 0035-0038), the C-arm body cover defining a tunnel configured to surround the C-arm; and an elastic banding extending about a perimeter of a junction between the detector body cover and the C-arm body cover, the elastic banding providing a biasing force configured to draw the junction between the detector body cover and the C-arm body cover closed (see abstract; Figs. 1-11; paragraphs 0035-0038) but fails to explicitly teach or make obvious that the C-arm body cover defines a seam extending along at least a portion of the length of the tunnel, the seam being configured to allow the tunnel to split open for positioning around the C-arm and close back together once positioned around the C-arm as claimed in combination with all of the remaining limitations of the claim.

        With respect to claim 27, the most relevant prior art, Campista (US PAP 2013/0240402 A1), teach a drape for a covering a C-arm imaging machine, the drape comprising: 
    PNG
    media_image2.png
    656
    448
    media_image2.png
    Greyscale

    PNG
    media_image2.png
    656
    448
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    349
    288
    media_image3.png
    Greyscale

(see abstract; Figs. 1-8; paragraphs 0019-0033) a detector body cover configured to be positioned around a detector of an imaging machine; a C-arm body cover configured to be positioned along at least a portion of a length of a C-arm of the imaging machine, the C-arm body cover defining a tunnel configured to surround the C-arm; and an elastic banding extending about a perimeter of a junction between the detector body cover and the C-arm body cover (see abstract; Figs. 1-8; paragraphs 0019-0033), the elastic banding providing a biasing force configured to draw the junction between the detector body cover and the C-arm body cover closed, wherein: the detector body cover defines a first terminal edge, the C-arm body cover defines a second terminal edge (see abstract; Figs. 1-8; paragraphs 0019-0033) but fails to explicitly teach or make obvious that the first terminal edge of the detector body cover is overlapped with the second terminal edge of the C-arm body to define an overlap region, the elastic banding is attached overlaying the overlap region, and the elastic banding is attached with an overlock stitching that extends through the elastic banding, the detector body cover, and the c-arm body cover to join the elastic banding, the detector body cover, and the c-arm body cover together as claimed in combination with all of the remaining limitations of the claim.

             Claims 2-6, 8-11, 13, 15, 17, 20, 22-26 and 29-30 are allowed by virtue of their dependence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

8.          The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Rogers (US PAP 2013/0167847 A1; see abstract; Figs. 1-8A) and Toure et al. (US PAP 2018/0214228 A1; see abstract; Figs. 1-12; paragraphs 0034-0051) teach the systems and methods for a sterile imaging protective system comprising the flexible drapes with cavity’s configured to surround the parts of system.
          
9.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRAKLI KIKNADZE whose telephone number is (571)272-6494.  The examiner can normally be reached on 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Irakli Kiknadze

/IRAKLI KIKNADZE/
Primary Examiner, Art Unit 2884
                                                                                                                                                                                                        /I.K./   September 21, 2021